DETAILED ACTION
This is response to Application 16/752,840 filed on 01/27/2020 in which claims 26-45 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2015/0296385 A1).

1.    Regarding claim 26, Zhang teaches a mobile terminal device (Figure 15 and 19 Paragraph [0101] to [0108] UE), comprising:
a radio processing circuit; and

identify multicast control data notification messages available for reception during a first multicast control data window (Paragraphs [0101] to [0108] UE monitors for MCCH change notification; UE does not receive within a current MCCH modification period);
terminate receiving of multicast user data traffic during a first multicast control data window (Paragraph [0103] UE monitors until end of window reached; UE configured to reacquire the MCCH); and
trigger receiving of multicast control data of a second multicast control data window based on a number of unreceived multicast control data notification messages during the first multicast control data window (Paragraph [0101] to [0108] UE does not receive an MCCH change notification; reacquire in next MCCH modification period).

2.    Regarding claim 34, Zhang teaches an apparatus (Figure 15 and 19 Paragraph [0101] to [0108] UE), comprising:
a memory; and
a processor in communication with the memory, wherein the process is configured
identify multicast control data notification messages available for reception during a first multicast control data window (Paragraphs [0101] to [0108] UE monitors for MCCH change notification; UE does not receive within a current MCCH modification period);
terminate receiving of multicast user data traffic during a first multicast control data window (Paragraph [0103] UE monitors until end of window reached; UE configured to reacquire the MCCH); and
trigger receiving of multicast control data of a second multicast control data window based on a number of unreceived multicast control data notification messages during the first multicast control data window (Paragraph [0101] to [0108] UE does not receive an MCCH change notification; reacquire in next MCCH modification period).

3.   Regarding claim 41, Zhang teaches a non-transitory computer readable memory medium storing program instructions executable by processing circuitry Figure 15 and 19 Paragraph [0101] to [0108] UE) to:
identify multicast control data notification messages available for reception during a first multicast control data window (Paragraphs [0101] to [0108] UE monitors for MCCH change notification; UE does not receive within a current MCCH modification period);
terminate receiving of multicast user data traffic during a first multicast control data window (Paragraph [0103] UE monitors until end of window reached; UE configured to reacquire the MCCH); and
trigger receiving of multicast control data of a second multicast control data window based on a number of unreceived multicast control data notification messages during the first multicast control data window (Paragraph [0101] to [0108] UE does not receive an MCCH change notification; reacquire in next MCCH modification period).


4.    Regarding claims 27, 35 and 43, Zhang teaches wherein, to trigger receiving of multicast control data of a second multicast control data window based on a number of unreceived multicast control data notification messages during the first multicast control data window, the baseband processing circuit is further configured to:
determine that the number of unreceived multicast control data notification messages exceeded a predefined quantity (Paragraph [0103] to [0108] UE does not receive an MCCH change notification).

5.    Regarding claims 28 and 36, Zhang teaches wherein the baseband processing circuit is further configured to: trigger receiving of multicast user data traffic during at least part of the first multicast control data window (Paragraph [0113] to [0108] UE does not receive an MCCH change notification).

6.    Regarding claims 29, 37, and 42, Zhang teaches wherein the multicast control data notification messages indicate that multicast control data will be updated in a subsequent multicast control data window (Paragraph [0101] to [0108] UE does not receive an MCCH change notification; reacquire in next MCCH modification period).

7.    Regarding claims 30 and 38, Zhang teaches wherein, to indicate that the multicast control data will be updated, at least one of the multicast control data notification messages includes an indication that the multicast control data of the second multicast control data window is different than the multicast control data of the first multicast control data window (Figure 6, Paragraph [0101] to [0109] UE does not receive an MCCH change notification; reacquire in next MCCH modification period).

8.   Regarding claims 31 and 39, Zhang teaches wherein, to identify multicast control data notification messages available for reception during the first multicast control data window, the baseband processing circuit is further configured to:
trigger receiving of system information derived from a mobile communication network that indicates a reception timing schedule for a set of multicast control data messages (Figure 15 and 19, Paragraphs [0033] and [0101] to [0108] SIB; UE monitors for MCCH change notification until end of window reached).

9.    Regarding claims 32, 40, and 44, Zhang teaches wherein the system information is a System Information Block Type 13 (SIB 13) message (Paragraph [0291] SIB 13).

10.    Regarding claims 33 and 45, Zhang teaches wherein the multicast control data notification messages are Multicast Control Channel (MCCH) change notification messages, wherein the first multicast control data window and the second multicast control data window are MCCH modification periods, and wherein the multicast control data is MCCH data (Figure 15 and 19, Paragraphs [0101] to [0108] UE configured to reacquire the MCCH during next MCCH change notification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466